COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      John Henry Boykin v. C. Tauss, L. Ruzicka, and F. Rangel; Members
                          of Texas Board of Paroles, in their Individual Capacities

Appellate case number:    01-15-00413-CV

Trial court case number: 81239-I

Trial court:              412th Judicial District Court of Brazoria County

        On May 4, 2015, appellant, John Henry Boykin, filed an affidavit of indigence in the trial
court in the above-referenced matter. See TEX. R. APP. P. 20.1(c)(1). On May 15, 2015,
appellant filed a motion to appeal as indigent in this Court. This Court referred the affidavit to
the trial court. See TEX. R. APP. P. 20.1(c). On June 24, 2015, the district clerk notified this
Court that no contest to the affidavit of indigence was filed. See TEX. R. APP. P. 20.1(e).
Therefore, the allegations in the affidavit are deemed true, and appellant is entitled to proceed
without advance payment of costs. See TEX. R. APP. P. 20.1(f).

       The Clerk of this Court is ORDERED to make an entry in this Court’s records that
appellant is indigent and is allowed to proceed on appeal without advance payment of costs. See
TEX. R. APP. P. 20.1(f), (n). Appellant’s motion to appeal as indigent is denied as moot.

        It is further ORDERED that Court Reporter file with this Court, within 30 days of the
date of this order and at no cost to appellant, the reporter’s record. See TEX. R. APP. P. 20.1(k).

        Appellant’s brief is ORDERED filed with this Court within 60 days of the date of this
order. See TEX. R. APP. P. 38.6(a). Appellee’s brief, if any, must be filed within 90 days of the
date of this order. See TEX. R. APP. P. 38.6(b).
        It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually     Acting for the Court


Date: September 15, 2015